Citation Nr: 1744809	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-35 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's daughter


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active military service from November 1949 to May 1961.  The Veteran died in May 2011.  The Appellant is the Veteran's son.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012  decision by the Department of Veterans Affairs (VA) Pension Management Center that denied the Appellant's claim from accrued benefits.

The Appellant and his daughter provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in November 2016; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends he is entitled to benefits accrued but unpaid at the time of the Veteran's death, specifically original disability pension with aid and attendance benefits withheld from March 1, 2010 to November 1, 2010 pending appointment of a fiduciary.

Accrued benefits are defined as "periodic monetary benefits... authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid...." 38 U.S.C.A. § 5121 (a); 38 C.F.R. 3.1000(a).  

Thus, the original disability pension with aid and attendance benefits identified by the Appellant would qualify as accrued benefits.

Payment of accrued benefits may be made, in order, to a veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000 (a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000 (a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18; between the ages of 18 and 23 and pursuing a course of instruction at an educational institution; or 18 years of age or older but who, before reaching the age of 18 years, became permanently incapable of self-support.  38 C.F.R. § 3.57.

Here, the Appellant has identified himself as the Veteran's son who was born in 1948 and thus is over the age of 23 years.  He has not contended he is permanently incapable of self-support.  Thus, the Veteran does not meet the criteria to be considered a child for VA purposes.

Therefore, although the evidence suggests that the Veteran was in fact entitled to benefits for the period from March 1, 2010 to November 1, 2010, not paid at the time of his death in May 2011, as an adult child of the Veteran, the Appellant is not within the class of designated survivors eligible to receive payment of those benefits, except to the extent that he paid for the cost of the Veteran's final illness or burial.

The Board notes that the Veteran's surviving spouse would have been eligible for payment of accrued benefits, and an October 2011 letter from the VA indicates that she in fact applied for those benefits in May 2011; however, she died in September 2011 prior to her claim being processed to completion.

The Board notes that the Veteran has provided evidence of a $5,043.55 payment made by check to the funeral home handling the Veteran's burial.  That check was drawn on a bank account that records indicate was in the name of the Veteran, the Appellant, and the Veteran's spouse.  However, further development is needed as to the type of account.  Notably, if the expenses of the last illness, burial, funeral, and transportation of the deceased beneficiary are paid from an account held jointly by the claimant and the decedent with the right of survivorship, that account should be considered to be the personal funds of the claimant.  See M21-1, Part IV, Feb. 6, 2004, Change 190.  The Appellant should be given an opportunity to provide evidence as to whether the account was held jointly between him and the Veteran with the right of survivorship to him, such as by furnishing a statement from a bank official.

Further, the Veteran has generally referenced paying for the Veteran's medical care, including nursing home costs prior to the Veteran's death.  However, he has not provided documentation showing the amounts paid, the source of the funds paid, nor whether such costs were related to the Veteran's last illness.  The Board finds that he should be given an additional opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1. Request that the Appellant provide documentation showing any costs he paid related to the Veteran's last illness, to include the amount paid, the source of the funds, and evidence that the costs were related to the Veteran's last illness.  The Appellant should also be asked to provide evidence as to whether the bank account from which burial expenses were paid was held jointly between him and the Veteran with the right of survivorship to him.

2. Thereafter, readjudicate the Appellant's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




